DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/18/2019 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-4, 8-10, 12, 14-17,  21-23, 25, 31-34 are pending. Claims 5-7, 18-20, and 27-30 have been previously cancelled.  Claims 11, 13, 34, and 26 have cancelled. Claims 1, 14, and 31 are the independent Claims. Claims 1-4, 8-10, 12, 14-17, 21-23, and 25 have been amended. This Allowance is in response to the “ Request to  Continued Examination with Amendments and Remarks” received on 4/20/2022	                                           


Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 4/20/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1-4, 8-17, and 21-26  under 35 U.S.C. § 102 and 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 and 103 for Claims 1-4, 8-17, and 21-26 have been withdrawn.
Office note: Since applicant has cancelled Claims 11,13, 24, and 26, all rejections and objections based thereon are considered moot.
Allowable Subject Matter
With respect to Claims 1-4, 8-10, 12, 14-17,  21-23, 25, 31-34: Claims 1, 14, and 31 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 14, and 31 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “based on the at least one characteristic being below the threshold: determine a position of the obstruction relative to the vehicle; identify, using detections from the at least one sensor and the position of the obstruction relative to the vehicle, a second lane of the roadway that includes the at least one localization reference, the second lane being another lane of the roadway and adjacent to the first lane; and based on a determination that the at least one localization reference for the second lane provides a greater amount of localization reference information than the at least one localization reference for the first lane and a determination that the signal from the at least one GNS S satellite is detectable by the at least one sensor while the vehicle is in the second lane, maneuver the vehicle to the second lane of the roadway”. 
The closest prior art of reference is Kwant et al. (United States Patent Publication 2018/0373941). Kwant is also system and method for navigation based on precision, however Kwant does not specifically state a system with the limitations as cited above.
Another prior art of reference is Kang et al. (United States Patent Publication 2011/0282577). Kang is also system and method for GPS supported navigation on localization, however Kang does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 14, and 31 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669